Slip Op. 06-136

                  UNITED STATES COURT OF INTERNATIONAL TRADE

____________________________________
                                    :
AMERICAN NATIONAL FIRE              :
INSURANCE COMPANY, as surety for    :
AMLON METALS, INC.                  :
                                    :
            Plaintiff,              :
                                    :                 Before: Judith M. Barzilay, Judge
      v.                            :                 Court No. 00-00022
                                    :
UNITED STATES,                      :
                                    :
            Defendant.              :
____________________________________:

                                    MEMORANDUM ORDER

[Plaintiff’s motion for reconsideration is denied.]

                                                      Dated: September 7, 2006

Law Offices of Barry M. Boren (Barry M. Boren) for Plaintiff American National Fire Insurance
Co.

Peter D. Keisler, Assistant Attorney General; (James A. Curley), Civil Division, Commercial
Litigation Branch; (Barbara S. Williams), Attorney in Charge, International Trade Field Office;
Aimee Lee, International Trade Field Office; John J. Mahon, International Trade Field Office,
United States Department of Justice for Defendant United States.

       BARZILAY, JUDGE: Plaintiff American National Fire Insurance Company (“ANF”)

moves pursuant to 28 U.S.C. § 2646 and USCIT Rule 59 to have this court vacate the final

judgment for the government in American National Fire Insurance Company v. United States,

Slip. Op. 06-107, 2006 WL 2008537 (CIT July 18, 2006) (“ANF I”), rehear the matter, and enter

judgment in its favor. See Pl.’s Mot. Recons. 1. For the reasons discussed below, Plaintiff’s

motion for reconsideration is denied.
Court No. 00-00022                                                                   Page 2

       The disposition of a motion for reconsideration lies within “the sound discretion of the

court.” United States v. Gold Mountain Coffee, Ltd., 8 CIT 336, 336, 601 F. Supp. 212, 214

(1984). A court generally will grant such a motion only to “rectify[] a significant flaw in the

conduct of the original proceeding.” Gold Mountain Coffee, Ltd., 8 CIT at 336 (quotations &

citation omitted). Specifically,

       [a] rehearing may be proper when there was: (1) an error or irregularity in the
       trial; (2) a serious evidentiary flaw; (3) a discovery of important new evidence
       which was not available even to the diligent party at the time of trial; or (4) an
       occurrence at trial in the nature of an accident or unpredictable surprise or
       unavoidable mistake which impaired a party’s ability to adequately present its
       case.

Id. at 336-37. A motion for reconsideration will not be granted merely to give a losing party

another chance to re-litigate the case or present arguments it previously raised . See id. at 337.

       Plaintiff sets forth several arguments in support of its motion. ANF first claims that

Customs made a protestable decision when it assessed antidumping duties against the entry in

question. See Pl.’s Mem. Law Supp. Mot. Recons. 1. However, as Defendant correctly notes,

Plaintiff raised this argument previously, and the court fully addressed the claim.1 See Def.’s

Opp’n Pl.’s Mot. Recons. 2-3; see also ANF I, Slip. Op. at 12-13. ANF also repeats its earlier,

conclusory argument that it suffered harm because Customs failed to follow its regulations. See

Pl.’s Mem. Law Supp. Mot. Recons. 2-4. The court likewise examined this claim and held that

the procedural irregularities that arose from Customs’ failure to follow its regulations resulted in

harmless error. See ANF I, Slip. Op. at 16. Plaintiff’s third argument also rehashes its prior


       1
         ANF also fails to mention in its memorandum that “[t]he Entry Summary form
[submitted to Customs by the importer] described the product as ‘Ferroalloys, Other’ and
classified it under the corresponding [HTSUS] subheading 7202.29.0050,” which was subject to
the relevant antidumping order. ANF I, Slip. Op. at 3 (citing Pl.’s Ex. B).
Court No. 00-00022                                                                     Page 3

claim that it deserves equitable tolling, a claim which this court denied. See Pl.’s Mem. Law

Supp. Mot. Recons. 6-10; ANF I, Slip. Op. at 20-22. Finally, ANF insists that it is entitled to a

rehearing because it could not obtain meaningful relief from 19 U.S.C. § 1581(c). See Pl.’s

Mem. Law Supp. Mot. Recons. 10. As ample case law attests, this court may assert jurisdiction

under § 1582(i) when jurisdiction under other subsections of § 1581 prove manifestly inadequate.

See Gilda Indus., Inc. v. United States, 446 F.3d 1271, 1275-76 (Fed. Cir. 2006). Nevertheless,

because ANF failed to file its summons and complaint simultaneously, the court has no

jurisdiction to hear its § 1581(i) claims. See ANF I, Slip. Op. at 9 n.8. In sum, Plaintiff has

failed to present adequate reason why the court should grant its motion.

       Therefore, upon reading Plaintiff’s motion for reconsideration of this court’s judgment

entered on July 18, 2006; Defendant’s opposition thereto; and upon consideration of other papers

and proceedings had herein, it is hereby

       ORDERED that Plaintiff’s motion for reconsideration is denied.



       September 7, 2006                                      /s/ Judith M. Barzilay

Dated:_____________________                                   ______________________
       New York, NY                                           Judge
                                             ERRATA


Please make the following changes to Am. Nat’l Fire Ins. Co. v. United States, Court No. 00-
00022, Slip. Op. 06-136 (CIT Sept. 7, 2006).


Page 3:         In the third line on the page, replace “19" with “28”.
                In the fifth line on the page, replace “1582" with “1581".


          October 17, 2006